 

PRICT CO!

Case 3:19-cr-00058-S Document 30 Filed 02/26/19 Pagechat av Pagelb) 60-7 TEXAS
|

 

IN THE UNITED STATES DISTRICT COURT CER 2 6 2ni9
FOR THE NORTHERN DISTRICT OF; TEXAS — ee
DALLAS DIVISION

  

UNITED STATES OF AMERICA

v. NO. 3:19-CR-058-S
KRISTY JACKSON (2)

MOTION FOR DETENTION
The United States moves for detention of defendant, Kristy Jackson, pursuant to
Crim. Rule 32.1(a)(6) and 18 U.S.C, §3143(a).
1. Eligibility of Case. This case is eligible for a detention order because the case
involves (check all that apply):
____ Crime of violence (18 U.S.C. §3156);
_____ Maximum sentence life imprisonment or death
_____ 10+ year drug offense
____ Felony, with two prior convictions in above categories
_X __ Serious risk defendant will flee
_____ Serious risk obstruction of justice
_____ Felony involving a minor victim
____ Felony involving a firearm, destructive device, or any other
dangerous weapon
___ Felony involving a failure to register (18 U.S.C. § 2250)
_____ Petition for Supervised Release Revocation was filed

Motion for Detention - Page 1
Case 3:19-cr-00058-S Document 30 Filed 02/26/19 Page 2of3 PagelD 61

2. Reason for Detention. The Court should detain defendant because there are no
conditions of release which will reasonably assure (check one or both):
__x_Defendant’s appearance as required
__x Safety of any other person and the community

3. Rebuttable Presumption. The United States will/Awill not invoke the rebuttable

 

presumption against defendant because (check one or both):
_____ Probable cause to believe defendant committed 10+ year drug
offense or firearms offense, 18 U.S.C.§924(c)
______ Probable cause to believe defendant committed a federal crime of
terrorism, 18 U.S.C. §2332b(g)(5)
______ Probable cause to believe defendant committed an offense involving
a minor, 18 U.S.C. §§1201, 2251
_____ Previous conviction for “eligible” offense committed while on
pretrial bond
____ Probable cause to believe Defendant violated terms of supervised
release, FRCP 32.1(a)(6).
4. Time For Detention Hearing. The United States requests the Court conduct the
detention hearing,
___ At first appearance

X___ After continuance of ___ 3 days (not more than 3).

Motion for Detention - Page 2
Case 3:19-cr-00058-S Document 30 Filed 02/26/19 Page 3of3 PagelD 62

DATED this 26th day of _ February _, 2019.
Respectfully submitted,

ERIN NEALY COX
UNITED STATES ATTORNEY

/s/Damien M. Diggs
DAMIEN M. DIGGS

Assistant United States Attorney
D.C. Bar No. 501552

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8629
Facsimile: 214-659-8803
damien.diggs@usdo].gov

 

CERTIFICATE OF SERVICE

 

I hereby certify that a copy of the foregoing was served on counsel for the defendant in
accordance with the Federal Rules of Criminal Procedure on this 26th day of
February, 2019.

Damien M. Diggs
DAMIEN M. DIGGS

Assistant United States Attorney

Motion for Detention - Page 3
